Exhibit 10.2 RESIGNATION LETTER February 6, 2012 To the Shareholders and Board of Directors of Europa Acquisition VII, Inc. Gentlemen: This letter shall serve as notice that as of the date hereof, I hereby resign from my position as President, Director, Chief Financial Officer and Chief Executive Officer of Europa Acquisition VII, Inc. (the “Corporation”).My resignation is not the result of any disagreement with the Corporation on any matter relating to its operation, policies (including accounting or financial policies) or practices. Sincerely, /s/Peter Coker Peter Coker
